
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.3


OFFICEMAX INCORPORATED
2008 Restricted Stock Unit Award Agreement—Time Based
Elected Officers (U.S.)

        This Restricted Stock Unit Award (the "Award") is granted on «insert
award date» (the "Award Date") by OfficeMax Incorporated ("OfficeMax") to
«insert name» ("Awardee" or "you") pursuant to the 2003 OfficeMax Incentive and
Performance Plan (the "Plan") and the following terms of this agreement (the
"Agreement"):

1.Terms and Conditions.    The Award is subject to all the terms and conditions
of the Plan. All capitalized terms not defined in this Agreement shall have the
meaning stated in the Plan. If there is any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control
unless this Agreement explicitly states that an exception to the Plan is being
made.

2.Award.    You are hereby awarded «insert RSUs» restricted stock units, at no
cost to you, subject to the restrictions set forth in the Plan and this
Agreement.

3.Restriction Period.    Your Award is subject to a three-year restriction
period (the "Restriction Period"). Subject to the provisions of this Agreement
and the Plan, 100% of the restricted stock units granted pursuant to this Award
shall vest on February 19, 2011 and be paid as soon as practical thereafter. In
no event shall payment be made later than March 15, 2012. Notwithstanding any
provision in the Plan or this Agreement to the contrary, however, if, in the
good faith determination of OfficeMax (which shall be made immediately prior to
the scheduled vesting date), some or all of the remuneration attributable to the
payment of the Award shall fail to be deductible by OfficeMax for federal income
tax purposes pursuant to Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), the nondeductible amount of such payment shall be
automatically deferred (the "Automatic Deferral") until the first day following
the three month anniversary of your termination of employment. However, if you
are a "specified employee," as determined pursuant to Code Section 409A, payment
shall be automatically deferred until the first day following the six month
anniversary of your termination of employment. Except as provided in
paragraph 4, upon your voluntary or involuntary termination of employment for
any reason prior to completing three years of service, all restricted stock
units will be immediately forfeited.

4.Termination of Employment During Restriction Period.

a.Pro Rata Vesting.    Notwithstanding paragraph 3, if your termination of
employment occurs before February 19, 2011 and:

i.you terminate employment as a result of your death or total and permanent
disability,

ii.you are involuntarily terminated in a situation qualifying you for severance
payments under an OfficeMax plan, or

iii.you voluntarily terminate employment and, at the time of your termination,
you are at least age 55 and have at least 10 years of employment with OfficeMax,

then a pro rata portion of the unvested restricted stock units that would have
otherwise vested as determined under paragraph 3 on February 19, 2011 will vest
based on the number of full months of your employment with OfficeMax since the
Award Date over 36 months. Following such pro rata vesting, any remaining
unvested restricted stock units will be immediately forfeited.

1

--------------------------------------------------------------------------------



Except as provided in paragraph 6, this pro rata amount will be paid during the
90 days following February 19, 2011.

b.Six-Month Minimum Employment Requirement.    Notwithstanding subparagraph a.
above, you must be employed with OfficeMax for a minimum of six months during
fiscal years 2008 and/or 2009 to be eligible for pro rata vesting.



5.Share Payment.    Vested restricted stock units will be paid to you in whole
shares of OfficeMax common stock. Partial shares, if any, will be paid in cash.

6.Change in Control.    In the event of a Change in Control prior to
February 19, 2011, the continuing entity may either continue this Award or
replace this Award with an award of substantially equivalent value with terms
and conditions not less favorable than the terms and conditions provided in this
Agreement, in which case the Award will vest according to the terms of the
applicable Award Agreement. Notwithstanding the terms of the Plan, if the
continuing entity does not so continue or replace this Award, or if you
experience a "qualifying termination" all units not vested at the time of the
Change in Control or your termination (as applicable) will vest immediately.
Payment shall be made as soon as practical but in no event later than March 15
of the year following the year in which the Change in Control or "qualifying
termination" (as applicable) occurred. However, if you are a "specified
employee," as determined pursuant to Code Section 409A and regulations issued
thereunder, to the extent amounts are (i) payable to you upon a "qualifying
termination" and (ii) such amounts are subject to Code Section 409A, payment
shall be made on the first day following the six month anniversary of your
termination of employment. "Change in Control" and "qualifying termination"
shall be defined in an agreement providing specific benefits upon a change in
control or in the Plan. Notwithstanding the foregoing, to the extent any amount
payable pursuant to paragraph 3 constitutes deferred compensation under Code
Section 409A, the definition of "Change in Control" provided in Appendix A shall
apply.

7.Nontransferability.    The units awarded pursuant to this Agreement cannot be
sold, assigned, pledged, hypothecated, transferred, or otherwise encumbered
prior to vesting. Any attempt to transfer your rights in the awarded units prior
to vesting will result in the immediate forfeiture of the units. Subject to the
approval of OfficeMax in its sole discretion, units may be transferable to
members of the immediate family of the participant and to one or more trusts for
the benefit of such family members, partnerships in which such family members
are the only partners, or corporations in which such family members are the only
stockholders.

8.Stockholder Rights.    You will not receive dividends or dividend units on the
awarded units. With respect to the awarded units, you are not a shareholder and
do not have any voting rights until the units vest and shares are recorded as
issued on OfficeMax's official stockholder records.

9.Payment of Taxes.    The amount of shares to be paid to you will be reduced by
that number of shares having a Fair Market Value equal to the required minimum
federal and state withholding amounts triggered by the lapse of restrictions. To
the extent a fractional share is needed to satisfy such tax withholding, the
number of shares withheld will be rounded up to the next whole number.
Alternatively, you may elect within 60 calendar days from the Award Date to
satisfy such withholding requirements in cash. You acknowledge and agree that
you are responsible for the tax consequences associated with the award of units
and lapse of the Restriction Period.

10.Non-Solicitation and Non-Compete.    For the period beginning on the Award
Date and ending one year following your termination of employment with
OfficeMax, you will not (i) directly or indirectly employ, recruit or solicit
for employment any person who is (or was within six (6) months prior to your
employment termination date) an employee of OfficeMax, an Affiliate or
Subsidiary; or (ii) commence Employment with any Competitor in a substantially
similar capacity to any position you held with OfficeMax during the last
12 months of your employment with

2

--------------------------------------------------------------------------------



OfficeMax. If you violate the terms of this section at any time, you will
forfeit, as of the first day of any such violation, all right, title and
interest to the units and any shares you own in settlement of your restricted
stock units on or after such date. OfficeMax shall have the right to issue a
stop transfer order and other appropriate instructions to its transfer agent
with respect to these restricted stock units, and OfficeMax further will be
entitled to reimbursement of any fees and expenses (including attorneys' fees)
incurred by or on behalf of OfficeMax in enforcing its rights under this
paragraph 10. By accepting this Award, you consent to a deduction from any
amounts OfficeMax, an Affiliate or Subsidiary owes to you (including wages or
other compensation, fringe benefits, or vacation pay, as well as other amounts
owed to you), to the extent of any amounts that you owe to OfficeMax under this
paragraph 10. If OfficeMax does not recover by means of set-off the full amount
owed to OfficeMax, you agree to pay immediately the unpaid balance to OfficeMax.

a."Competitor" means any business, foreign or domestic, which is engaged, at any
time relevant to the provisions of this Agreement, in the sale or distribution
of products, or in the provision of services in competition with the products
sold or distributed or services provided by OfficeMax, an Affiliate, Subsidiary,
partnership, or joint venture of OfficeMax. The determination of whether a
business is a Competitor shall be made by OfficeMax's General Counsel, in his or
her sole discretion.

b."Employment" means providing significant services as an employee or
consultant, or otherwise rendering services of a significant nature for
remuneration, to a Competitor.



11.Use of Personal Data.    By executing this Agreement, you hereby agree
freely, and with your full knowledge and consent, to the collection, use,
processing and transfer (collectively, the "Use") of certain personal data such
as your name, salary, nationality, job title, position evaluation rating along
with details of all past awards and current awards outstanding under the Plan
(collectively, the "Data"), for the purpose of managing and administering the
Plan. You further acknowledge and agree that OfficeMax and/or any of its
Affiliates may make Use of the Data amongst themselves and/or any other third
parties assisting OfficeMax in the administration and management of the Plan
(collectively, the "Data Recipients"). In keeping therewith, you hereby further
authorize any Data Recipient, including Data Recipients located in foreign
jurisdictions, to continue to make Use of the Data, in electronic or other form,
for the purposes of administering and managing the Plan, including without
limitation, any necessary Use of such Data as may be required for the subsequent
holding of shares on your behalf by a broker or other third party with whom you
may elect to deposit any shares acquired through the Plan.

OfficeMax shall, at all times, take all commercially reasonable efforts to
ensure that appropriate safety measures shall be in place to ensure the
confidentiality of the Data, and that no Use will be made of the Data for any
purpose other than the administration and management of the Plan. You may, at
any time, review your Data and request necessary amendments to such Data. You
may withdraw your consent to Use of the Data herein by notifying OfficeMax in
writing at the address specified in paragraph 12; however by withdrawing your
consent to use Data, you may affect your eligibility to participate in the Plan.

By executing this Agreement you hereby release and forever discharge OfficeMax
from any and all claims, demands, actions, causes of action, damages,
liabilities, costs, losses and expenses arising out of, or in connection with,
the Use of the Data including, without limitation, any and all claims for
invasion of privacy, defamation and any other personal, moral and/or property
rights.

3

--------------------------------------------------------------------------------



12.Acceptance of Terms and Conditions.    You must sign this Agreement and
return it to OfficeMax's Compensation Department on or before «insert date», or
the Award will be forfeited. Return your executed Agreement to: Latrice Greyer
by mail at OfficeMax, 263 Shuman Boulevard, Naperville, Illinois 60563 or by fax
at 1-630-647-3722.


OfficeMax Incorporated   Awardee
By:
 
 

--------------------------------------------------------------------------------

Perry Zukowski
Executive Vice President, Human Resources
 
Signature:
 
 

--------------------------------------------------------------------------------

        Printed Name:    

--------------------------------------------------------------------------------


 
 
 
 
Employee ID:
 
 

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------



APPENDIX A

To the extent any amount payable under this Award constitutes deferred
compensation subject to Code Section 409A, the following definition of "Change
in Control" shall apply:

1.Change in Control.    A "Change in Control" means, with respect to OfficeMax
or Subsidiary, the occurrence of any one of the following dates, interpreted
consistent with Treasury Regulation Section 1.409A-3(i)(5).

a.Change in Ownership.    The date any one Person, or more than one Person
Acting as a Group, acquires ownership of stock of OfficeMax or Subsidiary that,
together with stock held by such Person or Group, constitutes more than 50% of
the total fair market value or total voting power of the stock of OfficeMax or
Subsidiary, as the case may be. Notwithstanding the foregoing, for purposes of
this paragraph, if any one Person, or more than one Person Acting as a Group, is
considered to own more than 50% of the total fair market value or total voting
power of the stock of OfficeMax or Subsidiary, as the case may be, the
acquisition of additional stock by the same Person or Persons is not considered
to cause a Change in Control.

b.Change in Effective Control.

i.The date any one Person, or more than one Person Acting as a Group, acquires
(or has acquired during the 12-month period ending on the date of the most
recent acquisition by such Person or Persons) ownership of stock of OfficeMax or
Subsidiary possessing 30% or more of the total voting power of the stock of
OfficeMax or Subsidiary, as the case may be. Notwithstanding the foregoing, for
purposes of this subparagraph, if any one Person, or more than one Person Acting
as a Group, is considered to effectively control OfficeMax or Subsidiary, as the
case may be, the acquisition of additional control of OfficeMax or Subsidiary,
as the case may be, by the same Person or Persons is not considered to cause a
Change in Control; or

ii.The date a majority of the members of OfficeMax's Board is replaced during
any one year period by directors whose appointment or election is not endorsed
by a majority of the members of OfficeMax's Board before the date of the
appointment or election.

c.Change in Ownership of a Substantial Portion of OfficeMax's or Subsidiary's
Assets.    The date any one Person, or more than one Person Acting as a Group,
acquires (or has acquired during the one year period ending on the date of the
most recent acquisition by such Person or Persons) assets from OfficeMax or
Subsidiary that have a total gross fair market value equal to or more than 40%
of the total gross fair market value of all of the assets of OfficeMax or
Subsidiary, as the case may be, immediately before such acquisition or
acquisitions. For purposes of this paragraph (c), "gross fair market value"
means the value of the assets of OfficeMax or Subsidiary, as the case may be, or
the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, a
transfer of assets is not treated as a Change in Control if the assets are
transferred to:

i.An entity that is controlled by the shareholders of the transferring
corporation;

ii.A shareholder of OfficeMax or Subsidiary, as the case may be, (immediately
before the asset transfer) in exchange for or with respect to its stock;

iii.An entity, 50% or more of the total value or voting power of which is owned,
directly or indirectly, by OfficeMax or Subsidiary, as the case may be;

iv.A Person, or more than one Person Acting as a Group, that owns, directly or
indirectly, 50% or more of the total value or voting power of all the
outstanding stock of OfficeMax or Subsidiary, as the case may be; or

--------------------------------------------------------------------------------



v.An entity, at least 50% of the total value or voting power of which is owned,
directly or indirectly, by a Person described in clause iv.



2.Definitions of "Person" and "Acting as a Group."    For purposes of this
Appendix, "Person" shall have the meaning set forth in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). For
purposes of this Appendix, Persons shall be considered to be "Acting as a Group"
if they are owners of a corporation that enter into a merger, consolidation,
purchase or acquisition of stock, or similar business transaction with OfficeMax
or Subsidiary. If a Person, including an entity, owns stock in both corporations
that enter into a merger, consolidation, purchase or acquisition of stock, or
similar transaction, such shareholder is considered to be Acting as a Group with
the other shareholders only with respect to the ownership in that corporation
before the transaction giving rise to the change and not with respect to the
ownership interest in the other corporation. Notwithstanding the foregoing,
Persons shall not be considered to be Acting as a Group solely because they
purchase or own stock of the same corporation at the same time, or as a result
of the same public offering.

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.3

